NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on  08/05/2022. 
Claims 1-5 are original. Claims 6-8 are new. 
Claims 1-8 are pending in the Application with independent Claims 1 and 5. 

Continuity/ Priority Information 
The present Application 16801502, filed 02/26/2020 claims foreign priority to JAPAN 2019-034582, filed 02/27/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious, a method and apparatus for optical transceiver, as recited among other limitations in the independent Claims 1 and 5,  “in response to a command sent from the apparatus via the data signal line, interrupting the internal processes, stretching the clock signal whereby the transmission register suspends the one-bit-by-one-bit transmission of the read- out monitoring data, and subsequently executing an interrupt process before the transmitting step;   
measuring a processing time necessary to execute the interrupt process and one cycle of the plurality of internal processes; and setting a processing mode for the interrupt process to a first mode when the necessary processing time is shorter than a threshold value, and setting the processing mode to a second mode when the necessary processing time is longer than the threshold value, 
wherein the interrupt process includes: 
storing first monitoring data read out from the memory unit in the transmission register   and stopping the stretching of the clock signal, and subsequently reading out second monitoring data from the memory unit to follow the first monitoring data, when the processing mode is set to the first mode or alternatively, 
storing the first monitoring data read out from the memory unit in the transmission register and reading out the second monitoring data from the memory unit, and subsequently stopping the stretching of the clock signal, when the processing mode is set to the second mode”.  
Consequently, Claims 1-8 are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: September 2, 2022
Allowability Notice 20220902
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov